 GREAT LAKES DIESE C.324Great Lakes Diesel Co. and International Union ofOperating Engineers, Local 18-18C, 18RA,AFL-CIO, Petitioner. Case 8-RC-12035August 19, 1980DECISION AND DIRECTIONBY' CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the determinativechallenged ballots in and objections to an electionheld February 20, 1980,' and the Acting RegionalDirector's order, relevant portions of which are at-tached, disposing of same.The Board has reviewed the record in light ofthe Employer's exceptions2and brief, and herebyadopts the Acting Regional Director's recommen-dations regarding the Employer's and Petitioner'sobjections and his finding that the challenges to theballots of Bill Brosos, Walter Cooper, M. Timure,Dave Bedell, G. Nyswaner, and A. Wolf raise sub-stantial and material questions of fact which maymore appropriately be resolved after a hearing. Ac-cordingly, we shall direct that a hearing be held onthe challenged ballots.DIRECTIONIt is hereby directed that a hearing be heldbefore a duly designated hearing officer for thepurpose of receiving evidence to resolve issuesraised by the challenges to the ballots of BillBrosos, Walter Cooper, M. Timure, Dave Bedell,G. Nyswaner, and A. Wolf.IT IS FURTHER DIRECTED that the hearing officerdesignated for the purpose of conducting the hear-ing shall prepare and cause to be served on theparties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of thesaid issues. Within the time prescribed by theBoard's Rules and Regulations, Series 8, as amend-ed, either party may file with the Board in Wash-ington, D.C., eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing same shall serve a copy thereof uponthe other party and shall file a copy with the Re-' The elrclion wals conducled puruanl t a Slipulllon for Crlifica-tlion Upon Conr ent Elctiolln the tall? ila, 18 ,ioie for. aind Ih a;galllt,the tetitilnTcer: here exre h challengcd hallol. a tliffieltrlt ntlnhr toaffect the rult,I I the ahselice of c\ccptilon,, r c ;iit pl. pro J/r,il. the Aln g Re-gional )ireclor ' rctoii ti fdti;ll 1Ihl ti P'CIltOIltri r e auoetl it It, oh-JeCions he %sithdratlt he apprrosed We l fltll adopt hiIs order of h[nr-ing on the eliglhilitt of MN I intlire. [);sc kdcl, ( N sys. antr, lid AWolf251 NLRB No. 49gional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of thehearing officer.IT IS FURTHER DIRECTED that the above-entitledcase be, and it hereby is, remanded to the RegionalDirector for Region 8 for the purpose of conduct-ing such hearing, and the said Regional Directorbe, and he hereby is, authorized to issue noticethereof. MEMBER PENEI.LO, dissenting in part:I agree that the Employer's objections should beoverruled, inasmuch as it has not been shown thatthe Petitioner's act of challenging the voting eligi-bility of employees Brosos and Cooper interferedwith the conduct of the election. However, I donot agree that the challenges to the ballots of thosetwo employees raise issues which should be re-solved by a hearing,4since their voting eligibilitywas resolved by the Employer and the Petitionerpursuant to stipulation.The parties executed a written "Agreement onVoting Eligibility," which expressly provides thatthe parties intended the agreement to be a "finaland binding resolution of all eligibility issues in-cluding supervisory eligibility issues." This agree-ment also provides that certain employees, includ-ing Brosos and Cooper, "have none of the authori-ty of a supervisor enumerated in Section 2(11) ofthe Act, which reads as follows." The full text ofSection 2(11) follows this statement.At the election, the Petitioner challenged theballots of Brosos and Cooper on the ground thatthey are supervisors. The Petitioner claimed that,after the execution of the Stipulation for Certifica-tion Upon Consent Election and the "Agreementon Voting Eligibility," it discovered evidence indi-cating that these two employees were possibly su-pervisors. The Acting Regional Director essentiallyconcluded that the parties' agreement was notbinding and determined that the issues raised bythe challenges to these two ballots could best beresolved by a hearing.In Laymon Candy Company,5I concluded that aproperly worded Norris-Thermador list6concerningthe voting eligibility of employees should be givenbinding effect by the Board. Such a list shouldstate that "the listed individuals do not have or ex-ercise the statutory supervisory authority."7The' adop id, l the order i,,sued h. the Regional I)re tor ill conluiilliolls ith hits report hcretnitastmiI ls, in s l cptlItis, hase eeti filed to tlte Ntini RcgiotllD)lrctor' r eciO lllllltli Litatio thal fit healriI h lcldl t rctil the i suilst;LfCtI I i iallcnilg gt hie hillits o, lllr oihcr Itiisld ills .I idop1 that' I) NI RIi 54 t(t172}\( , rrt -Ih riolir ( orp )rpaint I N R I t(I I l}5 ; e. ..'.n, ( il ( > ptri l. ntI N R 547 it 54 (1 72)GREAT LAKES DIESEL CO 32q 330D)F.CISIONS OF NATI()NAL LABOR RELATIONS 3()ARI)purpose of such agreement is to "encourage expe-ditious resolution of questions concerning represen-tation."SThe agreement executed by the parties in the in-stant case satisfies that criterion as it is a clear fac-tual stipulation, which goes so far as to include thefull text of Section 2(11), that the individuals re-ferred to do not have or exercise statutory supervi-sory authority.Accordingly, I would give binding effect to thestipulation as resolving the voting eligibility ofBrosos and Cooper and, thus, I find it unnecessaryto provide for a hearing as to their challenges.Since that stipulation provides that they are not su-pervisors, I would overrule the challenges to theirballots..id l 548APPENDIXThe Employer's objections basically assert that duringthe course of the election, the Petitioner challenged theballots of Bill Brosos and Walter Cooper on the groundsthat they are supervisors, notwithstanding the fact thatboth names appeared on the list of eligible employeescontained in the Agreement on Voting Eligibility execut-ed by the parties, and that the Board agent conductingthe election permitted the challenges by the Petitionerand did not count the ballots of Brosos and Cooper. Acopy of the Agreement on Voting Eligibility is attachedhereto as Exhibit I [Omitted from publication.]As set forth in the Agreement on Voting Eligibility,the parties agreed that M. Timure, Dave Bedell, G. Nys-waner, and A. Wolf may vote "subject to challenge" in-asmuch as their eligibility was uncertain. The investiga-tion revealed that subsequent to the execution of' theStipulation for Certification Upon Consent Election andthe Agreement on Voting Eligibility, the Petitioner dis-covered evidence indicating that Brosos and Cooperwere possibly supervisors, and communicated this posi-tion to the Employer. At the election, the Petitionerchallenged M. Timure, Dave Bedell, .Nyswaner. A.Wolf, Bill Brosos, and Walter Cooper, on the basis oftheir alleged supervisory status.Recently, the Board adopted the conclusion of a Re-gional Director that "the final issue of eligibility is to bedecided upon the facts surrounding that voter's statusrather than upon the finality of the agreement betweenthe parties." Judd Valve Co., Inc., 248 NLRB 94. In JuddValve Co.. Inc., supra, there was an issue relating to thechallenge of an individual as a supervisor despite a Norris17ermnadorl agreement as to his eligibility. The Employ-er, in the instant case, has failed to establish that the Peti-tioner's challenging of the ballots of Brosos and Cooperdestroyed the laboratory conditions of the election proc-ess, in any way affected the results of the election, orprevented the employees' expression of a free choice inthe election.Accordingly, based on the above. I recommend thatthe Employer's objections be overruled./he ChallengesThe Petitioner, as stated above, challenged the ballotsof Bill Brosos, Walter Cooper, M. Timure, Dave Bedell,G. Nyswaner, and A. Wolf on the grounds that they aresupervisors as defined in the Act.The investigation revealed that the challenges to theballots of the six named individuals raise substantial andmaterial questions of fact which may more appropriatelybe resolved after a hearing. Accordingly, I shall orderthat the issues raised by these challenges be resolved at ahearing before a hearing officer to be designated by theRegional Director.,¥rrr -lihrtdlr,( 'orulnotl. I I' N R I 0(l I 1SS)